Clarkson, J.'
It is well settled in this jurisdiction that the record imports verity. The case in this Court is determined on the record.
In the present case the defendants filed no answer denying the allegations of the complaint, hut demurred to same. From the record this demurrer has not been passed on.
The brief of defendants deals with matters de hors the record, and some of the material matters therein debated are not now before us. The court below made the following order: “That the temporary restraining order, in favor of the plaintiff, is dismissed and dissolved, and that the temporary restraining order issued in favor of the defendants is sustained and made permanent, except -the plaintiff is entitled to his sale as a second lien.” The temporary restraining orders were obtained by both plaintiff and defendants from Judge Warlick, and set for hearing, and were heard before Judge Phillips, at the same time and place.
In Bost v. Lassiter, 105 N. C., 490 (498), we find: “They cannot suffer serious injury by delaying the sale of the property until the action can be determined upon its merits. In such a case, the injunction will be continued until the hearing. Whitaker v. Hill, 96 N. C., 2, and cases there cited.”
In Sutton v. Sutton, 183 N. C., p. 128, it was held: “Upon the hearing by the judge upon the question of continuing a restraining order to the hearing, the judge, upon proper findings, may dissolve the temporary order, but in doing so it is error for him to also determine an issue of fact, material to the rights of the parties, and which should be reserved for the jury to pass upon at the trial.” Grantham v. Nunn, 188 N. C., 239 (242); McIntosh, N. C. Prac. and Proc. in Civil Cases, sec. 876, p. 994.
In Galloway v. Stone, 208 N. C., 739 (740), Devin, J., says: “A permanent or perpetual injunction issues as a final judgment which settles the right of the parties, after the determination of all issues raised. McIntosh N. C. Prac. and Proc., sees. 848, 849.”
The court below dismissed and dissolved the temporary restraining order theretofore issued in favor of plaintiff. This was error on the facts of this record. The issue of fact material to the rights of plaintiff should have been continued to the final hearing. The record also discloses that the demurrer of defendants to plaintiff’s complaint was not passed on, nor was the question of making J. A. Rousseau, trustee, a party passed on. We may state that the record is not clear, and is somewhat ambiguous.
The cause was ably argued in this Court by T. C. Bowie, Jr., one of the attorneys for plaintiff.
For the reasons given, the judgment of the court below is
Reversed.